DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 10/09/2020.
Claims 1-20 are currently pending and have been examined.
International Priority
	The ADS filed 10/09/2020 claims priority to KR 10-20200054647, filed 5/07/2020.  All claims as presently drafted are supported by KR 10-20200054647; therefore, they are granted an effective filing date of 5/07/2020.
Information Disclosure Statement
	The reference disclosed in the IDS dated 10/09/2020 has been considered.  
Claim Interpretation
Claims 5-6, 8-10, 15-16, and 18-20 disclose various scenarios in which the hourly rental rate is “rais[ed]” “in an increasing direction.”  Normally, the canons of construction would require the interpretation of “raising” and “in an increasing direction” to be interpreted as indicating different things, yet the specification makes clear that these terms are intended to indicate the same thing:  that the hourly rental rate is to increase in the situations described in the various claims.  As such, these terms are interpreted as redundant.  
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Claims 1-3, 5-6, and 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, this term is interpreted in light of Paragraphs 0039, 0059, and 0096 of the specification as published in PGPub 20210350428.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims the determination of a degree of durability decrease of the personal mobility, based on the internal environment information and road environment information in the case of Claims 2 and 12, and additionally based on the weightings of these pieces of information in Claims 3 and 13.  The specification describes this determination at a high degree of generality, providing little more in the way of explanation than the claims themselves.  Paragraphs 0065-0069 generally disclose that internal environment information and road environment information can indicate a reduction in the durability of the personal mobility.  Paragraphs 0070-0073, 0076-0080, 0082-0085, and 0091-0094 call out various particular factors (e.g., battery consumption per hour, slope, load, and road curvature) disclosed in either internal environment information or road environment information which can reduce the durability of the personal mobility, and further that each of these factors may be given higher or lower weighting based on particular circumstances.  Further, these paragraphs disclose hourly rental rate increasing as a decrease in the degree of durability decrease increases based on these factors.  However, the specification is silent on particularly how these factors may be used to determine a value for the degree of durability decrease (e.g., such as on the scale of 0-100 as 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 disclose variations of “determine a weight corresponding to each of the internal environment information and the road environment information” and “determine the degree of durability decrease based on the weight.”  The former limitation determining at least two weights, at least one determined for the internal environment information and at least one determined for the road environment information.  As such, it is unclear which of these weights is intended to be indicated in “determine the degree of durability decrease based on the weight.”  In light of the specification, “the weight” in the latter limitation is interpreted to 
Each of Claims 5-6 and 9 claims the raising of “an hourly rental rate” based on various factors.  It is unclear, as drafted, whether the respective “an hourly rental rate” is intended to relate back to the “an hourly rental rate” of Claim 1.  For the purposes of this examination, “an hourly rental rate” in each of the above-listed claims will be interpreted as “the rental rate” in view of the specification.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 11, the limitation of a controller configured to adjust an hourly rental rate based on the road environment information and the internal environment information, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity and mental processes.  Specifically, this limitation falls within at least the enumerated subcategory of commercial or legal interactions, as well as evidencing the mental processes of evaluations and judgments.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a personal mobility, a sensor configured to sense internal environment information of the personal mobility, a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility, and a controller.  A controller amounts to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A sensor configured to sense internal environment information of the personal mobility and a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility amount to no more than insignificant extra-solution activity in the form of mere data gathering (see MPEP 2106.05(g)).  A personal mobility amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution 
Claims 2-10 and 12-20, describing various additional limitations to the machine of Claim 1 or the method of Claim 11, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 11 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 12 disclose determining a degree of durability decrease of the personal mobility based on the internal environment information and the road environment information (an abstract idea in the form of a certain method of organizing human activity), and adjusting the hourly rental rate to be proportional to the degree of durability decrease (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claims into a practical application.
Claims 3 and 13 disclose determining a weight corresponding to each of the internal environment information and the road environment information (an abstract idea in the form of a certain method of organizing human activity and a mental process), and determining the degree of durability decrease based on the weights (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claims into a practical application.
Claims 4 and 14 discloses wherein the internal environment information comprises at least one of battery consumption per hour or load applied to the personal mobility (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 5-6 and 15-16 disclose raising the hourly rental rate as various subcategories of internal environment information increases (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claims 7 and 17 disclose wherein the road environment information comprises at least one of road type, surface condition or slope (merely narrowing the field of use), which does not integrate the claims into a practical application.  
Claims 8-10 and 18-20 disclose raising the hourly rental rate as various subcategories of road environment information increases (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2w) as being anticipated by Liu et al (PGPub 20210215491) (hereafter, “Liu”).  
	Regarding Claims 1 and 11, Liu discloses:
a personal mobility (Abstract; ¶ 0001; Figs. 1, 3; vehicle for sharing); 
a sensor configured to sense internal environment information of the personal mobility (Abstract; ¶ 0003, 0025, 0041-0044, 0063; Figs. 1, 3; various vehicle sensors report various vehicle data);
a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility (Abstract; ¶ 0025, 0033, 0035; Figs. 1, 3; processor communicates with various other auxiliary devices via wireless connection/antenna; includes data associated with weather, road condition, etc.); and
a controller configured to adjust an hourly rental rate based on the road environment information and the internal environment information (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4; vehicle cost may be determined for a vehicle use, driver, route, road conditions, parking behavior, weather, etc. based on data from vehicle sensors and external sensors to detect ambient and operating conditions; sensor/cloud data used in processing, analysis, and cost determination; customer may receive hour-by-hour information of costs/charges associated with the vehicle).  
Regarding Claims 2 and 12, Liu discloses the limitations of Claims 1 and 11.  Liu additionally discloses:
wherein the controller is configured to determine a degree of durability decrease of the personal mobility based on the internal environment information and the road environment information (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4;  sensor data associated with the vehicle and/or component wear and tear incurred during the trip; process the sensor data using damage or wear and tear models); and 
to adjust the hourly rental rate to be proportional to the degree of durability decrease (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4; sensor data associated with the vehicle and/or component wear and tear incurred during the trip; cost determination using models associating sensor data with component wear).  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song et al (KR 101100683, a translated copy of which is attached to this Office Action) (hereafter, “Song”).  
	Regarding Claims 3 and 13, Liu discloses the limitations of Claims 2 and 12.  Liu does not explicitly disclose but Song does disclose wherein the controller is configured to determine a weight corresponding to data (¶ 0040-0041; server assigns a weight to each road type, and when calculating the rental fee of the vehicle, the value is obtained based on the weighting).  Liu additionally discloses wherein said data is each of the internal environment information and the road environment information (Abstract; ¶ 0003, 0025, 0033, 0035, 0041-0044, 0063; Figs. 1, 3).
	Liu additionally discloses to determine the degree of durability decrease based on various factors (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4; sensor data associated with the vehicle and/or component wear and tear incurred during the trip; process the sensor data using damage or wear and tear models).  Liu does not explicitly disclose but Song does disclose said factors being weighted (¶ 0040-0041; server assigns a weight to each road type, and when calculating the rental fee of the vehicle, the value is obtained based on the weighting).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the factor weighting of Song with the vehicle rental system of Liu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Song are applicable to the base device (Liu), the technical ability existed to improve the base device in .
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Igata et al (PGPub 20190156409) (hereafter, “Igata”).
	Regarding Claims 4 and 14, Liu discloses the limitations of Claims 1 and 11.  Liu does not explicitly disclose but Igata does disclose wherein the internal environment information comprises at least one of battery consumption per unit time or load applied to the personal mobility (¶ 0004, 0105; Fig. 9; sets a larger discount rate based on an amount of power consumption per time (in this example, monthly); applies a discount rate that increases as battery consumption in the set time decreases, resulting in an increasing fee as the consumption per time increases).  Liu additionally discloses unit time is measured per hour (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the battery consumption rate consideration of Igata with the vehicle rental system of Liu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Igata are applicable to the base device (Liu), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 5 and 15, Liu in view of Igata discloses the limitations of Claims 4 and 14.  Liu does not explicitly disclose but Igata does disclose wherein the controller is configured to raise a rental rate in an increasing direction as the battery consumption per unit time increases (¶ 0004, 0105; Fig. 9; sets a larger discount rate based on an amount of power consumption per time (in this example, monthly); applies a discount rate that increases as battery consumption in the set time decreases, resulting in an increasing fee as the consumption per time increases).  Liu additionally discloses rental rate and unit time are measured per hour (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).  The motivation to combine remains the same as for Claim 4.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mozzami et al (PGPub 20210319399, claiming the benefit of Provisional Application 63/007,390) (hereafter, “Mozzami”).
Regarding Claims 6 and 16, Liu in view of Igata discloses the limitations of Claims 4 and 14.  Liu and Igata do not explicitly disclose but Mozzami does disclose wherein the controller is configured to raise a price in an increasing direction as the load applied to the personal mobility increases (¶ 0016-0017, 0021, 0036-0037; Fig. 2; carriers may charge a fee for shipping based on an item's dimensional weight; fee increases as dimensional weight increases).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the load consideration of Mozzami with the vehicle rental system of Liu and Igata because the combination merely applies a known technique to a known KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Mozzami are applicable to the base device (Liu and Igata), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wurster (PGPub 20080189226) (hereafter, “Wurster”).
Regarding Claims 7 and 17, Liu discloses the limitations of Claims 1 and 11.  Liu does not disclose but Wurster does disclose wherein the road environment information comprises at least one of road type, surface condition or slope (Abstract; ¶ 0012; rate for transportation services based on changes in elevation, traffic and load conditions, terrain over the route, etc.).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the road environment factor consideration of Wurster with the vehicle rental system of Liu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wurster are applicable to the base device (Liu), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 10 and 20, Liu in view of Wurster discloses the limitations of Claims 7 and 17.  Liu does not disclose but Wurster does disclose wherein the controller is configured to raise the price in an increasing direction as the slope increases (Abstract; ¶ 0012, 0065-0066; as changes in elevation (slope) increase, travel distance increases; rate for transportation services increases with travel distance).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).  The motivation to combine remains the same as for Claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wurster, Jeffries et al (PGPub 20130317693) (hereafter, “Jeffries”), and Viner et al (PGPub 20200298925) (hereafter, “Viner”).  
	 Regarding Claims 8 and 18, Liu in view of Wurster discloses the limitations of Claims 7 and 17.  Liu and Wurster do not explicitly disclose but Jeffries does disclose wherein the controller is configured to raise the price in an increasing direction when the usage area is considered unsafe (¶ 0017-0018; additional charges or discounts can be applied for safe driving and safe driving areas if the vehicle is used in a high or low risk area).  Liu, Wurster, and Jeffries do not explicitly disclose but Viner does disclose said usage area considered to be unsafe when the road type is sidewalk as compared to a case where the road type is a roadway (¶ 0029; a bump sensor allowing the SIPV to identify unsafe driving (e.g., riding on sidewalks and other unsafe terrain)).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
	The motivation to combine the references of Liu and Wurster remains the same as for Claim 7.  It further would have been obvious to one of ordinary skill in the art before the filing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Jeffries are applicable to the base device (Liu and Wurster), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the area designation techniques of Viner with the vehicle rental system of Liu, Wurster, and Jeffries because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Viner are applicable to the base device (Liu, Wurster, and Jeffries), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wurster and Jablon et al (PGPub 20210237588, claiming the benefit of Provisional Application 62/970,449) (hereafter, “Jablon”).  
	Regarding Claims 9 and 19, Liu in view of Wurster discloses the limitations of Claims 7 and 17.  Liu does not explicitly disclose but Wurster does disclose wherein the controller is 
The motivation to combine the references of Liu and Wurster remains the same as for Claim 7.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the road curvature detection techniques of Jablon with the vehicle rental system of Liu and Wurster because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Jablon are applicable to the base device (Liu and Wurster), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190300105 – “E-Assist Reservation and Optimization for an E-Bike,” Marshall et al, disclosing techniques for the penalization of greater rates of battery consumption
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628